DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Park et al. (US20190007964) (hereinafter Park) .
Per claim 1, Park discloses a system, comprising: one or more processors; and one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations comprising (paragraph 0269, i.e. processors and storage media): creating a personal basic service set (PBSS) associated with a service device and one or more 1 lay devices (paragraphs 0142 and 0143, i.e. legacy STAs and 11ay STAs creates a BSS using the primary channel supported by the system as an operating channel during a BSS establishment or association process and the 11ay STA can create a link with the PCP/AP by modifying the reserved bits included in DMG operation element and DMG capabilities element), the service device configured to enable wireless communication with and among the one or more 1 lay devices in the PBSS (paragraph 0145, Fig 14, i.e. the 11ay STA can receive information on the primary channel and information on secondary channels through the DMG operation element and EDMG operation element while establishing the link with the PCP/AP and paragraph 0146, i.e. the 
Per claim 2, Park discloses the system of claim 1, wherein the service device [examiner determines that a service device can be AP or Station [Sta]] maintains a first registry of the one or more 1 lay devices associated with the PBSS (paragraph 0146, i.e. the PCP/AP may allocate the predetermined primary channel, CH1 to the legacy STA(s) and allocate CH2 and CH3 except CH1 to the 
11ay STA(s) to prevent collisions between the legacy STA(s) and 11ay STAs), including credentials relating to each of the one or more 11 ay devices (paragraph 0150, i.e. when STA C transmits data to STA D, an AID of STA C may be included in a source AID subfield of a specific allocation field of the 
extended schedule element transmitted from the PCP/AP to STA C and STA D, where a broadcast AID may be applied to each AID subfield, or a group ID of each STA may be applied).
Per claim 3, Park discloses the system of claim 2, wherein the operation of associating comprises: determining that the at least one 1lay device has been selected for association with the UPN (paragraph 0170, Fig 16 and 17, i.e. When the grant frame contains dynamic allocation information for a 
specific STA, the specific STA can transmit and receive data or signals to and from another STA through at least one channel indicated by the dynamic allocation information).
	Per claim 8, refer to the same rationale as explained in claim 1.
Per claim 9, refer to the same rationale as explained in claim 2.
	Per claim 10, refer to the same rationale as explained in claim 3.
	Per claim 15, refer to the same rationale as explained in claim 1.

	Per claim 17, refer to the same rationale as explained in claim 3.
Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Potentially allowable claim limitation “automatically registering the selected at least one 1 lay device with a UPN server associated with the UPN”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.